Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-19-2009

In Re: Yaw Amponsah
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4631




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"In Re: Yaw Amponsah " (2009). 2009 Decisions. Paper 1719.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1719


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-22 (December 2008)                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 08-4631
                                       ___________

                                IN RE: YAW AMPONSAH,
                                                 Petitioner

                       ____________________________________

                      On a Petition for Writ of Mandamus from the
             United States District Court for the District of New Jersey
                             (Related to Civ. No. 08-00114)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 31, 2008
            Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges

                                (Opinion filed: March 19, 2009)
                                    _______________

                                        OPINION
                                     _______________

PER CURIAM.

              Petitioner Yaw Amponsah, a federal prisoner proceeding pro se, filed this

mandamus petition pursuant to 28 U.S.C. § 1651, seeking an order directing the U.S.

District Court for District of New Jersey to rule on his motion to vacate, set aside or

correct his sentence under 28 U.S.C. § 2255. For the foregoing reasons, we will deny the

petition.
              Amponsah filed a motion under § 2255 on January 9, 2008, in the District

of New Jersey. On July 3, 2008, counsel for the government entered an appearance and

filed an answer. On July 10, 2008, Amponsah filed a mandamus petition, which we

denied. On November 17, 2008, Amponsah filed this mandamus petition.

              Amponsah asserts that he has experienced an “extraordinary delay” in the

adjudication of his motion. The remedy of mandamus is reserved for the most

“extraordinary situations.” DeMasi v. Weiss, 669 F.2d 114, 117 (3d Cir. 1982). In order

to ensure that mandamus is sparingly granted, a petitioner seeking a writ of mandamus

must demonstrate that no other adequate means are available to obtain the desired relief

and that the right to issuance of the writ is “clear and indisputable.” Allied Chem. Corp.

v. Daiflon, Inc., 449 U.S. 33, 35 (1980) (quoting Bankers Life & Cas. Co. v. Holland, 346
U.S. 379, 384 (1953) (quoting United States v. Duell, 172 U.S. 576, 582 (1899))).

              As we have previously held, district courts are given discretion over

management of their dockets. See In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d

Cir. 1982). When a matter is discretionary, it cannot typically be said that a litigant’s

right is “clear and indisputable.” Allied Chem. Corp., 449 U.S. at 35-36. Nonetheless,

mandamus may be warranted where a district court’s delay is tantamount to a failure to

exercise jurisdiction. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). This case does

not meet that standard. Amponsah’s motion was filed on January 9, 2008. The

government filed an answer on July 3, 2008. The matter has been ripe for consideration

for five months. We have previously held that a delay of four months does not warrant

                                              2
mandamus relief. Id. A delay of one month more does not amount to a failure to exercise

jurisdiction.

                Next, Amponsah asserts that the length of his incarceration exceeds the

term that the District Court would have imposed absent allegedly ineffective assistance by

his attorney. However, Amponsah’s belief that he has been prejudiced by his attorney’s

allegedly ineffective assistance does not establish his entitlement to mandamus relief.

                Finally, Amponsah contends that, once a trial judge has issued a writ of

habeas corpus, she has “ministerial duty” to conduct a hearing, and that such a hearing

may be compelled via mandamus proceedings. As the District Court has not issued a writ

of habeas corpus in this case, Amponsah’s argument is inapposite.

                Accordingly, we will deny Amponsah’s mandamus petition.




                                              3